DECISION
This cause came on to be considered upon a notice of appeal, the transcript of the docket and journal entries, the transcript of proceedings and original papers from the Warren County Court of Common Pleas, and the parties' briefs, oral argument having been waived.
Counsel for defendant-appellant, Gary Lee Sargeant, previously filed a brief and motion to withdraw pursuant to Anders v. California
(1967), 386 U.S. 738, 87 S.Ct. 1396. This court granted appellant permission to file a pro se brief but then inadvertently dismissed the appeal.1  The appeal was reinstated for the sole purpose of allowing appellant to file apro se brief.
In his pro se brief, appellant presents four assignments of error which argue the sufficiency and weight of the evidence; prosecutorial misconduct; improper denial of appellant's motion for a directed verdict of acquittal; and improper jury instructions.
Upon due consideration of the assignments of error, the parties' respective arguments, and the record of the proceedings below, we conclude that there are "no legal points arguable on the merits."  Anders at 744, 87 S.Ct. at 1400. See, also, Penson v.Ohio (1988), 488 U.S. 75, 109 S.Ct. 346. Accordingly, there were no errors prejudicial to appellant's rights in the proceedings below, and this appeal is hereby dismissed for the reason that it is wholly frivolous.
POWELL, P.J., YOUNG and WALSH, JJ., concur.
1 The court also granted appellant's counsel's motion to withdraw and appellant has subsequently proceeded on a pro se
basis.